PER CURIAM.
We review Edenfield v. State, 619 So.2d 960 (Fla. 2d DCA 1993), in which the district court affirmed Edenfield’s sentence in reliance upon Bradley v. State, 616 So.2d 1156 (Fla. 2d DCA 1993). Subsequently, this Court accepted jurisdiction to review Bradley because of conflict with Thomas v. State, 605 So.2d 1286 (Fla. 4th DCA 1992), Ferguson v. State, 594 So.2d 864 (Fla. 5th DCA 1992), and Smith v. State, 613 So.2d 603 (Fla. 5th DCA 1993). We have jurisdiction in the instant matter under article V, section 3(b)(3) of the Florida Constitution.
In Bradley v. State, 631 So.2d 1096 (Fla.1994), this Court disapproved Thomas, Ferguson, and Smith, and resolved the conflict at issue in this case. Based on our decision in Bradley, we approve the decision of the court below.
It is so ordered.
GRIMES, C.J., OVERTON, SHAW, KOGAN and HARDING, JJ., and McDONALD, Senior Justice, concur.